Ellington, Judge.
In Tyler v. Lincoln, 272 Ga. 118 (527 SE2d 180) (2000), the Supreme Court reversed Division 3 of this Court’s opinion in Tyler v. Lincoln, 236 Ga. App. 850, 853 (513 SE2d 6) (1999). Therefore, we vacate that Division of our earlier opinion and adopt the opinion of the Supreme Court in its place. We remand the case to the trial court for proceedings not inconsistent with this Court’s revised opinion.

Judgment affirmed in part and reversed in part.


Blackburn, P. J., and Barnes, J., concur.